His Honor, Judge Daniel, instructed the jury that the first question for them was whether Jane Scott was a free woman, and in ascertaining that fact her color might enter into their consideration. If she was of a black African complexion, they might presume from that fact that she was a slave; if she was of a yellow complexion, no presumption of slavery arose from her color. His Honor further informed the jury that if their verdict should be for the plaintiff, they might, if they pleased, give him more than nominal damages.
A verdict with substantial damages was returned for the plaintiff, and a rule for a new trial being discharged, the defendant appealed.
How far the charge of the judge in this case will admit of verbal criticism is not my province to inquire; but that it is plain and perspicuous, so as to be readily comprehended by the jury, I think there can be but little doubt. They were told that they might consider whether Jane Scott was of a black complexion. If she was, they might presume from that fact that she was a slave; if she was of a yellow complexion, no presumption of slavery could arise from her color. This part of the charge has been found fault with in argument, because the jury were not instructed that they must presume that Jane Scott was a slave, if she was of a black African complexion. The judge, to be sure, in more harsh, dictatorial terms, might have done so, but I think the difference would be verbal rather than substantial. When they were told that no presumption could arise from a yellow complexion, they must have understood the judge to mean that a presumption of slavery must arise from a black one. I think there is nothing solid in this objection. No doubt but that the attention of the jury was principally directed to the evidence offered as to the fact of slavery or freedom; and to that evidence the next objection made to the judge's charge makes it necessary to advert. It is argued that the damages ought to be nominal; that it was an action brought to decide a mere question of property between innocent persons. This may be the case; but the fact is that the mother of the plaintiff was indented for a term of years, as a free girl, to the father of the defendant, and the plaintiff was put into the possession of the defendant by the father. It is true, the indentures to Joseph Williams, Sr., were not conclusive that Jemima was a free person; but it was a circumstance (378)  in evidence to the jury, and as they, under the charge of the court, have found more than nominal damages, having a discretion to do so, under the circumstances of the case, I think it improper to grant a new trial.
PER CURIAM.      Judgment affirmed.
Approved: S. v. Miller, 29 N.C. 275; Nichols v. Bell, 46 N.C. 32;Creech v. Creech, 98 N.C. 155. *Page 249